                  Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 1 of 11




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KAREN BEAUSEY (CABN 155258)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6598
 7        FAX: (415) 436-7234
          Karen.Beausey@usdoj.gov
 8
   Attorneys for Plaintiff
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NO.
                                                       )
14           Plaintiff,                                )
                                                       )
15      v.                                             ) VERIFIED COMPLAINT FOR FORFEITURE
                                                       )              IN REM
16   $87,305 in United States Currency,                )
                                                       )
17           Defendant.                                )
                                                       )
18
19
             The United States of America, by its attorneys, David L. Anderson, United States Attorney, and
20
     Karen Beausey, Assistant United States Attorney for the Northern District of California, brings this
21

22 complaint and alleges as follows:

23                                     NATURE OF THE ACTION

24           1.      This is a judicial forfeiture action, as authorized by Title 21, United States Code, Section
25 §§ 853 and 881(a)(6), involving the seizure and forfeiture to the use and benefit of the United States of

26
   America the following property:
27
          $87,305 in United States Currency seized by law enforcement officers from the United States
28


                                                       1
                      Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 2 of 11




 1           mail on or about August 7, 2020, and currently in the custody of the Drug Enforcement
             Administration (“DEA”);
 2
     (hereinafter, “Defendant Property”), as property constituting, or derived from, any proceeds obtained,
 3
     directly or indirectly, as a result of a violation of 21 U.S.C. §§ 841 and/or 846, and thereby forfeitable
 4

 5 pursuant to 21 U.S.C. § 881(a)(6).

 6                                          JURISDICTION AND VENUE

 7           2.        This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355, and 21 U.S.C.
 8 § 881(a)(6).

 9
             3.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395 because the acts
10
     or omissions giving rise to the forfeiture occurred in this district and the Defendant Property is located in
11
     this district.
12

13           4.        Intra-district venue is proper in the San Francisco within the Northern District of

14 California.

15                                                  PARTIES
16
             5.        Plaintiff is the United States of America.
17
             6.        The Defendant Property consists of $87,305 in United States Currency seized by law
18
     enforcement officers from the United States mail on or about August 7, 2020, and currently in the
19
     custody of the DEA.
20

21                                                   FACTS

22           7.        On August 7, 2020, D.E.A. San Francisco Task Force 2 (TF-2) Agents were contacted by

23 DEA Special Agent Nguyen at JFK International Airport in New York regarding a suspicious traveler

24 flying from JFK to San Francisco, CA. SA Nguyen related that she was contacted by TSA agents at

25
     JFK regarding a traveler named Xavier BATISTA. TSA had observed a large amount of United States
26
     currency in BATISTA’s carry-on luggage when he passed through a TSA security screening checkpoint.
27
     SA Nguyen informed San Francisco DEA agents that BATISTA was traveling to SFO via JetBlue flight
28


                                                         2
                    Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 3 of 11




 1 #415, which was due to arrive at SFO at 10:54 a.m. that morning. SA Nguyen also provided San

 2 Francisco DEA agents with a physical description of BATISTA and with his date of birth (June 22,

 3
     1994).
 4
              8.     In light of the information related to them by SA Nguyen, San Francisco DEA Task
 5
     Force Officer Ariana Daggett conducted a criminal computer query of BATISTA, which produced
 6
     negative results, indicating that BATISTA does not have a criminal history.
 7

 8            9.     San Francisco Task Force #2 officers decided to meet BATISTA at SFO and to seek an

 9 interview with him regarding the purpose of his travel to California. Accordingly, at approximately

10 10:30 A.M. that morning, DEA agents went to gate B6 at SFO in anticipation of the arrival of

11
     BATISTA’s arrival. The flight arrived at the gate at approximately 10:48 A.M., and at approximately
12
     10:54 A.M. a male matching the description provided for BATISTA exited the jet way and began to
13
     walk towards the terminal exit. BATISTA was carrying a red duffle bag and a black backpack.
14

15            10.    TFO Daggett approached BATISTA and said, “Xavier.” BATISTA immediately paused

16 and turned towards TFO Daggett’s voice. TFO Dagget asked BATISTA, “Can I talk to you?”

17 BATISTA immediately stated, “Yes.” TFO Dagget and TFO Ryan Hyink were wearing plain clothes,

18 not law enforcement uniforms. TFO Dagget and TFO Ryan Hyink identified themselves to BATISTA
19
     as a law enforcement officers and presented him with their issued identifications. In a conversational
20
     tone of voice, TFO Dagget advised BATISTA that he was not under arrest and that he was free to go at
21
     any time, and at all times BATISTA had clear, unobstructed paths to walk away from the conversations
22

23 had he chosen to do so.

24            11.    TFO Daggett asked BATISTA if he was in San Francisco for business or pleasure.

25 BATISTA told TFO Daggett he was there for work. TFO Daggett asked BATISTA if she could see his

26
     driver’s license, and BATISTA provided TFO Daggett with a driver’s license in the name of “Xavier
27
     BATISTA.” TFO Daggett asked BATISTA if the address on his driver's license was current and if he
28


                                                     3
                  Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 4 of 11




 1 received mail at that address, and BATISTA said “yes.” TFO Daggett quickly returned BATISTA’s

 2 driver's license to him. TFO Daggett advised BATISTA that she worked for the DEA and that they look

 3
     for drugs coming through the airport. TFO Daggett asked if they could search his bags to make sure
 4
     there was no illegal narcotics inside it. BATISTA said “yes,” placed his duffle bag on the floor and
 5
     began to unzip it.
 6
            12.     TFO Hyink searched the red duffle bag and located a pair of jeans and a pair of swim
 7

 8 trunks. TFO Hyink located and removed one rubber-banded bundle of U.S. Currency from each front

 9 pocket of the pair of jeans, and from each pocket of the swim trunks (for a total of four (4) bundles of

10 cash). TFO Hyink then searched BATISTA’s black backpack and located another pair of jeans and

11
     another pair of shorts. As before, TFO Hyink located one rubber-banded bundle of cash inside each of
12
     the front pockets of the jeans and inside the pockets of the shorts (for another total of four (4) bundles of
13
     cash). A quick examination of the eight bundles of cash revealed that the cash appeared to consist
14

15 almost entirely of $100 bills and $50 bills, which TFO Daggett knows is an indicator of narcotics

16 trafficking.

17          13.     TFO Daggett has been a law enforcement officer since 2006 and a DEA Task Force
18 Officer since 2014. During that time, she has investigated hundreds of narcotics trafficking violations,
19
     and has become familiar with common behaviors, tricks, and practices of individuals who travel to San
20
     Francisco to obtain illegal drugs. In her training and experience, TFO Daggett recognized the manner in
21
     which the currency was packed as consistent with narcotics smuggling. Specifically, the bundling of the
22

23 money in rubber-banded stacks, the multiple denominations indicative of street level narcotics

24 trafficking, and the concealment of the money within clothing, were methods of transporting money that

25 TFO Daggett has observed used by narcotics traffickers in other investigations on which she has

26
     worked.
27
            14.     Daggett asked how much money BATISTA had in his pockets, and BATISTA removed
28


                                                       4
                  Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 5 of 11




 1 another rubber-banded bundle from the pants he was wearing and handed it to TFO Hyink. In total,

 2 TFO Hyink identified nine (9) bundles of United States Currency from BATISTA.

 3
            15.    TFO Daggett asked BATISTA how much cash he had. BATISTA said he did not know
 4
     exactly, but that he thought between $600,000-$700,000. From her observation of the size and number
 5
     of the bundles of cash TFO Daggett did not believe BATISTA was carrying nearly that much. She
 6
     asked numerous times for clarification about the amount of cash BATISTA thought he was carrying, but
 7

 8 BATISTA would not or could not provide a more reasonable estimate. TFO Daggett asked BATISTA if

 9 he had packed the duffle bag and backpack himself and BATISTA stated he had. TFO Daggett found it

10 highly unlikely BATISTA would not know at least roughly how much cash he was carrying if he packed

11
     the bags and the clothing containing the cash himself. This indicated to TFO Daggett that either
12
     BATISTA was lying about having pack the bag himself, or he was lying about not knowing the amount
13
     of cash he was carrying.
14

15          16.    TFO Daggett asked what BATISTA was going to do with all the cash he was carrying,

16 and BATISTA said his boss, “Barrack,” gave him the money to buy products and tools to work in

17 California. BATISTA told TFO Daggett he worked for a company named “Vertex Security,” located at

18 400 2nd Avenue, New York, NY 10010, and he was in California to do a job. TFO Daggett asked
19
     BATISTA about the job and BATISTA said he did not have any information or location regarding the
20
     job. TFO Daggett asked BATISTA what he was supposed to do once he arrived in San Francisco.
21
     BATISTA said he was going to call his boss, "Barrack" (no last name), who would tell him what to do,
22

23 but that he had not called Barrack yet. TFO Daggett asked BATISTA for more information about

24 Barrack. BATISTA said he did not know Barrack’s last name, but provided TFO Daggett with his

25 phone number – (917) 250-7768.

26
            17.    TFO Daggett asked BATISTA when he purchased his airline ticket, and BATISTA said
27
     “last night.” TFO Daggett asked BATISTA if he had a return ticket and he stated he did not have one
28


                                                     5
                  Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 6 of 11




 1 because he did not know how long the job was going to take. BATISTA told TFO Daggett two more

 2 co-workers, who he did not know, were supposed to be coming to California to work with him. In TFO

 3
     Daggett’s training and experience, she knows that most travelers (including business travelers) attempt
 4
     to book airline travel at least two weeks in advance of the flight date, and purchase round trip tickets, in
 5
     order to receive the lowest possible fare. On the other hand, TFO Daggett knows that Northern
 6
     California is a source location for narcotics, and in her experience individuals who fly to San Francisco
 7

 8 with the intention of purchasing illegal drugs frequently make their airline reservations shortly before

 9 the date of travel, and frequently purchase one-way tickets to make it difficult for law enforcement to

10 determine when or how they intend to return to their city of origin.

11
            18.     TFO Daggett spoke with BATISTA about the large amount of cash hidden in his bags
12
     and carried in his pocket, and BATISTA agreed it was suspicious that a company would have someone
13
     carry cash across the United State for work, and not use a bank account or checks. TFO Daggett found
14

15 the transportation of such a large amount of cash in order to conduct legitimate business to be

16 suspicious. There are numerous branches of numerous banks in the Bay Area area, and BATISTA could

17 just as easily – and far more safely – have withdrawn any cash he needed to purchase work supplies

18 from a California branch rather than risk losing such a large amount of cash (or having it stolen) by
19
     transporting it from New York in luggage. In her training and experience TFO Daggett knows it is
20
     highly unusually for legitimate business visitors (or tourists) to travel with large amounts of cash, and
21
     that they (like most people in their daily lives) generally prefer to use credit cards and other forms of
22

23 electronic payment, particularly for more expensive payments. She further knows that individuals

24 involved in the purchase and/or sale of controlled substances frequently bring large amounts of cash

25 when traveling to California to purchase controlled substances or to pay for previously-purchased

26
     controlled substances, and that individuals who sell controlled substances usually prefer to be paid in
27
     cash to avoid creating a paper trail.
28


                                                       6
                  Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 7 of 11




 1          19.     TFO Daggett asked BATISTA how long he had worked at Vertex Security, and instead

 2 of answering that question BATISTA said he worked 5 days a week 8 hours a day, making $25 per hour.

 3
     BATISTA told TFO Daggett he pays $2600 per month in rent and that he lives with his family. He
 4
     stated that he pays taxes, that he has worked for Vertex Security for a year, and that prior to working for
 5
     Vertex Security he worked for ADR Security for 4-5 years, making $18-$23 per hour.
 6
            20.     TFO Daggett asked BATISTA if he was getting paid to bring the cash to California, and
 7

 8 BATISTA said “no.” TFO Daggett asked BATISTA to have “Barrack” contact her to discuss the

 9 currency.

10          21.     TFO Daggett advised BATISTA that the cash going to be detained based on the totality
11
     of the circumstances, as she suspected the money was brought to California with the intent to purchase
12
     drugs or was the proceeds of a drug transaction. BATISTA did not protest the seizure and did not
13
     provide any further explanation for the presence of such a large sum of U.S. Currency in the suitcase.
14

15          22.     The seized currency (the Defendant Property) was sealed into a DEA self-sealing

16 evidence bag by TFO Daggett and TFO Hyink, as witnessed by BATISTA. BATISTA signed the DEA

17 evidence bag as the owner/possessor of the currency detained in the investigation. BATISTA provided

18 his contact information on a DEA-12 (receipt for seizure of cash) as 4018A E Tremont Ave 1, Bronx,
19
     NY 10465, and provided a phone number of (347) 515-8049. TFO Daggert provided BATISTA with a
20
     copy of the DEA-12 relating to the seizure. The consensual interview and search of BATISTA’s
21
     luggage was completed at approximately 11:12 a.m.
22

23          23.     Recognizing that it might become necessary to have a narcotics canine examine an item

24 during the encounter with BATISTA, on August 7, 2020, at approximately 8:00 a.m., TFO Daggett had

25 her certified narcotics canine “Ryker” conduct a search of the area near pole C-93 in terminal #3, where

26
     any suspected packages or drug proceeds would be later placed for examination. TFO Daggett advised
27
     TFO Hyink that her canine did not alert to the odor of narcotics in that area. At approximately 11:23
28


                                                      7
                  Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 8 of 11




 1 a.m., TFO Hyink placed the Defendant Property (which was contained within the sealed DEA evidence

 2 bag) behind a garbage can near pole C-93 in terminal #3 (within the area previously searched by TFO

 3
     Daggett and Ryker). At approximately 11:26 a.m., TFO Daggett had Ryker conduct a systematic search
 4
     of the area where numerous other items were located, including the Defendant Property. At
 5
     approximately 11:26 a.m., Ryker alerted to the evidence bag which contained the Defendant Property by
 6
     standing and staring at the evidence bag. This is an indication to TFO Daggett that the odor of narcotics
 7

 8 was emanating from the Defendant Property.

 9          24.     On August 7, 2020, at approximately 11:45 a.m., TFO Hyink, DEA SA Michael Vo, and
10 DEA GS Musich transported the Defendant Property (still sealed in the evidence envelope) to the Bank

11
     of America located at 909 E. Hillsdale Blvd, Foster City, CA, for processing. Once there, the currency
12
     was counted and determined to be $87,305.00 U.S. Currency. The currency was subsequently converted
13
     into cashier’s check # 0811528546, made payable to the U.S Marshal Service in the amount of
14

15 $87,305.00 U.S. Currency.

16          25.     On August 11, 2020, TFO Daggett contacted Vertex Security and spoke with an

17 individual named “Barrack Ron.” Mr. Ron told TFO Daggett that BATISTA had worked at Vertex

18 Security, but that he had not seen or heard from BATISTA since March 2020, when BATISTA resigned.
19
     TFO Daggert asked Mr. Ron if he had provided BATISTA with any money to take to California for
20
     work purposes, and Mr. Ron stated that he had not. Mr. Ron stated that BATISTA had worked for
21
     Vertex Security for approximately 6-8 months. Mr. Ron’s statement directly contradicted BATISTA’s
22

23 explanation of why he flew to California, why he brought $87,305 in cash with him, how he was

24 employed at the time, and how long he worked for Vertex Security, indicating to TFO Daggett that

25 BATISTA lied to her about those matters during their interview.

26
            26.     The DEA timely initiated administrative forfeiture proceedings against the Defendant
27
     Property. On October 28, 2020, DEA received a timely claim for the Defendant Property from
28


                                                     8
                   Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 9 of 11




 1 BATISTA. Pursuant to 18 U.S.C. § 983(a)(3)(A) the United States thereafter had ninety (90) days

 2 within which to initiate judicial forfeiture proceedings. The instant complaint is filed within that 90-day

 3
     time limit.
 4
                                          CLAIM FOR RELIEF
 5
            1.      The United States incorporates by reference the allegations in paragraphs 1 through 26 as
 6
     though fully set forth herein.
 7
            2.      Title 21, United States Code, Section 841(a) prohibits the manufacture, distribution, or
 8

 9 dispensing, and possession with the intent to distribute a controlled substance.

10          3.      Title 21, United States Code, Section 846 makes it a crime to attempt or to conspire to
11 violate Title 21, United States Code, Chapter 13, Subchapter I, including Title 21, United States Code,

12
     Sections 841(a).
13
            4.      Title 21, United States Code, Section 853 provides that any person convicted of violating
14
     (among other things) Title 21, United States Code, Sections 841(a) and 846 shall forfeit any property
15

16 constituting or derived from any proceeds the person obtained, directly or indirectly, as the result of that

17 violation, and any of the person’s property used, or intended to be used, in any manner or part, to

18 commit or to facilitate the commission of that offense.
19          5.      Title 21, United States Code, Section 881(a)(6), provides, in part, for the forfeiture of all
20
     moneys, securities or other things of value furnished or intended to be furnished to a person in exchange
21
     for a controlled substance, all proceeds traceable to such an exchange, and all moneys and securities
22
     used or intended to be used to facilitate any violation of Title 21, United States Code, Chapter 13,
23

24 Subchapter I, including violations of Title 21, United States Code, Sections 841(a) and 846.

25          6.      In light of the foregoing, and considering the totality of the circumstances, there is

26 probable cause to believe that the Defendant Property represents proceeds traceable to money, securities

27
     or other things of value furnished to a person in exchange for a controlled substance, or intended to do
28


                                                      9
                 Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 10 of 11




 1 so, in violation of Title 21, United States Code, Sections 841(a) and 846, and thus subject to forfeiture

 2 under Title 21, United States Code, Sections 853 and 881(a)(6).

 3
            WHEREFORE, plaintiff United States of America requests that due process issue to enforce the
 4
     forfeiture of the Defendant Property; that notice be given to all interested parties to appear and show
 5
     cause why forfeiture should not be decreed; and that judgment of forfeiture be entered; that the Court
 6
     enter judgment forfeiting the Defendant Property; and that the United States be awarded such other
 7

 8 relief as may be proper and just.

 9

10 DATED: January 25, 2021                         Respectfully submitted,
11                                                 DAVID L. ANDERSON
                                                   United States Attorney
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                     10
     Case 3:21-cv-00586 Document 1 Filed 01/25/21 Page 11 of 11




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                 11
JS-CAND 44 (Rev. 10/2020)                     Case 3:21-cv-00586 Document 1-1 Filed 01/25/21 Page 1 of 2
                                                                                   CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
  United States of America                                                                                     $87,305 in United States Currency
    (b) County of Residence of First Listed Plaintiff                                                             County of Residence of First Listed Defendant
             (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.
    (c)       Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
 AUSA Karen Beausey
 450 Golden Gate Avenue, 9th Floor
 San Francisco, CA 94102




II.          BASIS OF JURISDICTION (Place an “X” in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                      and One Box for Defendant)
                                                                                                                                             PTF       DEF                                      PTF      DEF
      1      U.S. Government Plaintiff         3    Federal Question                                    Citizen of This State                  1        1      Incorporated or Principal Place      4      4
                                                    (U.S. Government Not a Party)
                                                                                                                                                               of Business In This State
                                                                                                        Citizen of Another State                2        2     Incorporated and Principal Place     5       5
      2      U.S. Government Defendant         4     Diversity                                                                                                 of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a                 3        3     Foreign Nation                       6       6
                                                                                                        Foreign Country

IV.             NATURE OF SUIT                (Place an “X” in One Box Only)
           CONTRACT                                                      TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                    OTHER STATUTES
    110 Insurance                            PERSONAL INJURY                     PERSONAL INJURY                  625 Drug Related Seizure of         422 Appeal 28 USC § 158         375 False Claims Act
    120 Marine                                                                                                        Property 21 USC § 881           423 Withdrawal 28 USC           376 Qui Tam (31 USC
                                           310 Airplane                        365 Personal Injury – Product
    130 Miller Act                                                                 Liability                      690 Other                               § 157                           § 3729(a))
                                           315 Airplane Product Liability
    140 Negotiable Instrument                                                  367 Health Care/                             LABOR                       PROPERTY RIGHTS               400 State Reapportionment
                                           320 Assault, Libel & Slander
    150 Recovery of                                                                Pharmaceutical Personal                                                                            410 Antitrust
                                           330 Federal Employers’                                                 710 Fair Labor Standards Act        820 Copyrights
        Overpayment Of                                                             Injury Product Liability                                                                           430 Banks and Banking
                                               Liability                                                          720 Labor/Management                830 Patent
        Veteran’s Benefits                                                     368 Asbestos Personal Injury                                                                           450 Commerce
                                           340 Marine                                                                 Relations                       835 Patent─Abbreviated New
    151 Medicare Act                                                               Product Liability
                                           345 Marine Product Liability                                           740 Railway Labor Act                   Drug Application            460 Deportation
    152 Recovery of Defaulted                                                  PERSONAL PROPERTY                                                                                      470 Racketeer Influenced &
                                           350 Motor Vehicle                                                      751 Family and Medical              840 Trademark
        Student Loans (Excludes                                                370 Other Fraud                                                                                            Corrupt Organizations
                                           355 Motor Vehicle Product                                                  Leave Act                       880 Defend Trade Secrets
        Veterans)                                                              371 Truth in Lending
                                               Liability                                                          790 Other Labor Litigation              Act of 2016                 480 Consumer Credit
    153 Recovery of                                                            380 Other Personal Property
                                           360 Other Personal Injury                                              791 Employee Retirement                                             485 Telephone Consumer
        Overpayment                                                                                                                                    SOCIAL SECURITY
                                                                                   Damage                             Income Security Act                                                 Protection Act
     of Veteran’s Benefits                 362 Personal Injury -Medical                                                                               861 HIA (1395ff)
                                               Malpractice                     385 Property Damage Product                                                                            490 Cable/Sat TV
    160 Stockholders’ Suits                                                        Liability                            IMMIGRATION                   862 Black Lung (923)            850 Securities/Commodities/
    190 Other Contract                                                                                            462 Naturalization                  863 DIWC/DIWW (405(g))              Exchange
                                                CIVIL RIGHTS                   PRISONER PETITIONS
    195 Contract Product Liability                                                                                    Application                     864 SSID Title XVI
                                           440 Other Civil Rights                                                                                                                     890 Other Statutory Actions
                                                                                  HABEAS CORPUS                   465 Other Immigration
    196 Franchise                                                                                                                                     865 RSI (405(g))                891 Agricultural Acts
                                           441 Voting                          463 Alien Detainee                     Actions
          REAL PROPERTY                    442 Employment                                                                                             FEDERAL TAX SUITS               893 Environmental Matters
                                                                               510 Motions to Vacate
    210 Land Condemnation                  443 Housing/                            Sentence                                                           870 Taxes (U.S. Plaintiff or    895 Freedom of Information
                                               Accommodations                                                                                             Defendant)                      Act
    220 Foreclosure                                                            530 General
                                           445 Amer. w/Disabilities–                                                                                  871 IRS–Third Party 26 USC      896 Arbitration
    230 Rent Lease & Ejectment                                                 535 Death Penalty
                                               Employment                                                                                                  § 7609                     899 Administrative Procedure
    240 Torts to Land                                                                   OTHER
                                           446 Amer. w/Disabilities–Other                                                                                                                 Act/Review or Appeal of
    245 Tort Product Liability                                                 540 Mandamus & Other                                                                                       Agency Decision
    290 All Other Real Property            448 Education
                                                                               550 Civil Rights                                                                                       950 Constitutionality of State
                                                                               555 Prison Condition                                                                                       Statutes
                                                                               560 Civil Detainee–
                                                                                   Conditions of
                                                                                   Confinement

V.              ORIGIN (Place an “X” in One Box Only)
    1     Original                     2   Removed from              3      Remanded from           4   Reinstated or           5 Transferred from              6   Multidistrict         8 Multidistrict
          Proceeding                       State Court                      Appellate Court             Reopened                  Another District (specify)        Litigation–Transfer     Litigation–Direct File


VI.             CAUSE OF             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                     Title 21, United States Code, Section §§ 853 and 881(a)(6)
                ACTION
                                     Brief description of cause:
                                     Drug Forfeiture
VII.            REQUESTED IN                   CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                       CHECK YES only if demanded in complaint:
                COMPLAINT:                     UNDER RULE 23, Fed. R. Civ. P.                                                                          JURY DEMAND:             Yes       No

VIII. RELATED CASE(S),                                       JUDGE                                                       DOCKET NUMBER
      IF ANY (See instructions):
IX.            DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)      SAN FRANCISCO/OAKLAND                                                                           SAN JOSE                         EUREKA-MCKINLEYVILLE


DATE 01/25/2021                                              SIGNATURE OF ATTORNEY OF RECORD                                                /s/ Karen Beausey

                             Print                          Save As...                                                                                                                    Reset
JS-CAND 44 (rev. 10/2020)     Case 3:21-cv-00586 Document 1-1 Filed 01/25/21 Page 2 of 2

             INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
   I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
     b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
     c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section “(see attachment).”
   II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
          pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
          (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
          (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
          (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
              to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
              takes precedence, and box 1 or 2 should be marked.
          (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
              citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
              cases.)
   III.   Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
   IV.    Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
          sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
          one nature of suit, select the most definitive.
   V.     Origin. Place an “X” in one of the six boxes.
          (1) Original Proceedings. Cases originating in the United States district courts.
          (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
              petition for removal is granted, check this box.
          (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
              date.
          (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
          (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
              multidistrict litigation transfers.
          (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
              § 1407. When this box is checked, do not check (5) above.
          (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
          Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
   VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
          statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
   VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
          Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
          Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
   VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.
   IX.    Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
          section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
          events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
   Date and Attorney Signature. Date and sign the civil cover sheet.
